                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                          Civ. No. 5:20-cv-00430-FL

JAMIE NARRON,                           )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )
                                        )
ANDREW M. SAUL,                         )
Commissioner of Social Security,        )
                                        )
      Defendant.                        )

                                        ORDER

      Pursuant to the power of this Court to enter a judgment affirming, modifying,

or reversing Defendant’s decision with remand in Social Security actions under

sentence four of 42 U.S.C. § 405(g), and in light of Defendant’s motion, with

Plaintiff’s consent, to remand this action for further administrative proceedings, the

Court hereby remands this case to Defendant, pursuant to sentence four of 42

U.S.C. § 405(g), for further administrative proceedings. See Melkonyan v. Sullivan,

501 U.S. 89 (1991); Shalala v. Schaefer, 509 U.S. 292 (1993).

      The clerk of the Court will enter a separate judgment pursuant to Rule 58 of

the Federal Rules of Civil Procedure.
                       23rd day of June, 2021.
      SO ORDERED this _____



                                            _____________________________
                                              Louise W. Flanagan
                                              United States District Judge
